OFFICE OF THE ATI-ORNEY GENERAL OF TEXAS
                           AUSTIN




-&morsble 8. G. c+rvsp
.County Auditor
 &mlr county
 8s~ dntonio,  Texas
Ilear Sir:




                                             nty’s    Officers’

                                            t of your 33 ttor




                  f 0 requisition     is issued    b{
      & Governok    ot Texd in oorqlianoc         wi h
      Title 14, Code of Orl3dnsl. Frocedure,         for
      s ysroon chm-fgxl 0x14 inrlicteil for n     falouy
      in 2extw County on4 halO w~dor mrcst           in
      anothex Stoto. an& the Governor ims         COZI-
~norable    E. 0. Gnrvay, pnge 2.


     itkd0n0a   a parson 0; eraons at8pi0y6a
     Sn the oriloeo   of Shor Pff or Crkalnel
     Dlstrlot  Attorney of Bexar County. to
    “take suoh requisition,    oan t&is Gnty
                              out or t5 urrlcma
                              rirr or. o&i or sny
     othormfuna, to oorar the aotual erpeaes~
     inourrea       in    tolrinng re~ulcrltlon    ana    re-
     turning prlsonar, unt.ll               this expense hss
     been peia by the State                 Article 3.006,
     GO&3 .Of ~iIil.tllti          ~TOOdUrlr?

            “(bl         can this     county
                                        loo,olly i3aoan0e
     mom      out    02     tn6        oslary mna or
                                   wnasrs
     d       ariff or out of aiw other fundo for
     ihe #a& .purpdses and u&r            the ome 00~1;
     altiona    a? above stated,     lr the Stats or
     Texas-has no appropriation         to pay ~%pcnses
     tar this purpose?
              .
     *2.    (a) If no requisition         tie b&n is-
     cuaa by. the Governor or Texas or .thb GOV-
     ornor has refused to iseus a requieltlon
     for a person charged and lndiataa            ftm a
     Sslony in Bexar County an8 hfAa unbar ar-
     rest In another Stato,        and it is the da-
     sire of the Cr5.minal District          Attorney of
     Berm Count’v to  ._ ~GIV~
                         _.~ .- ths
                                 .~_ orlsonar
                                     =--~.-.~.~ rsturned
                                                  ~~~~~~~~~.~~~
     to thgs County, cm ,this County lewll~
                        out OS the orfiaem         Salary
                             orirr    or out of any      oth6r
     ma,     to     cover     the    notual srpenacs in-
     curred in.eoing              for and returning  the
     prisoner?
           .u(b)    IS your snewcr to woutlon 2
      (a) la in th.s ncgativo,      can this count
     lmdly      dlsburso monae oi5Xtho          c+fricors
     Salary Puna or the Sheriff’ or out cf any
     othar- fuud’uuder tho PUZXJoonditlons           OS
     stated in Q.uuastlon 2 (a) to oover the
     actual exponreo lncurrad to and from the
     Ststo lint,      If the Cri!zln&l District      lit-
    .tornsy pcrsonnlly      pa 8 the cxpcnO6n       in
     going boyone the Sta 5 8 llno and raturalI@                  .
     prisoner to the Stnto llno?
&oreble       8,. 0.    Gervey,     pgi&e 3




     purpose6      sna u&or the same aondItIons
     88 8tfma       In rrll of.th8 proooainp, quae-
     tlono,     and .oen this        dlsburscamt      be made
     before     lnaIotments
                                        leaally  dietmao
                                        oqrs Snlary ‘ma8
                                        or actual srpenses
     tioumoa       in   going     for    an9 returnlag   a
     prIsonbr either wIthIn or wIthoat                 the
     State before the-am       -0                       In-
     ai0taa     fora      felony?

     "5. . Can this   County lemll~  Bisbursa
     m       out of the Offloars Salary Ifund
     of the CrImlnal DIs GrIOt Attorney or
     &erirt,    or out of. any other fuad to
     oover the eotusl expenses Inourrsd Ia
     bTlpsl     a witness to this County fP~m
     eom4 otT er St.ats?w
              ~rtioi~13 2005 ana 1006,            cod0 or CrlmInal
Frooaaure,     read as Sollowst    .
          . “Al%. 1005.  Govarnor nsy amand fig-
     ltlve.
            nWhen.the Governor &eew It proper to
     deana a person who has. oom?cIttell an oifsnse
     In t%Is stats and has rled to another Otato
     or torritorf,   ho my oomlselorr  enp suitable
     p6Pson to take such requisition.    The aa-
     cusea, It brought back to the State,    shall
     be ilelivere21 up to the ohsrlrs of tlio ocuntp
     la which It is alloGe& he has OO~lttcu      an
     0rmf3e.     .
            urt.’ 1006.   aly ar egant.
            Vhe offloor   Or person no co~ls3Soo6b
      shall isaeiva   as O~npenP~tiOu   the OotuO~ btli?
      n6ooseary traveling    oupensss upon raqulsltion
      of the Governor to ba sllol?eb. by such GovoP-.
     ‘nor ati to be paid out 02 tbe Stnto %‘reaeWy
.
                                                                              ‘2?38



          upon 0. certifl oat0 ot ths Governor re-
          oltlug thci Gervlaos r8ndoreaand the al.-
          loxanoo thorsfor.”
               Dn Julr 6,’1939, thle departmenthda in an
    opinion mitten    by flonorab1.o Bruce V. Bryant, Aesfstaut
    httornoy  Gen6ra1, addressad to Uouorable Csor a Il.
    &ep ard, Cou troller     of Publlo Acoounts, the & the
    shcr Pff uubt Poak alone to Article    1006, Code or
    Cridnal   TroOedutiG, l’or his oonpensatlon,    wbloh la
    myable out pi the Governor’s Lan Suforceaent Fuud;
    said oplnloa ‘16 Rti. 0-1016.    Ue are enoloslu~ a copy
    of that oplalon ana ale.0 a copy OS our opinion x0,
    O-1590, ~plloh nn8wete   quaationa closely   rslataa to
    the questions subsitted    In your Inquiry.
              -The Unlted    Statas   Cod6 Amotated,      Title   l,e,
    s~otlon 662, prwiaos      that:        .
                                                                          -
                 “All costs or expensss lnaurred la
          the apprahendl      , saourlnp;ana’tranpult -
          tlng such f&t Y 90 to the ctate or torri-
          tory nakLng ouch d02iUa,     Sha= be paid by
          t3uc.h otatf3 or territory.*
              ln the oaeo of EE part.6 Goodman , 182 8. W,
    1129, the oourt held that the len8 of Texas em gov-
    smea by the abovo nentlonod fkmgrsss~b3a1~Act~..
                 Ths  above &tiOnea        Seder01 SthtUtS    pl’OVido8
    that a11 CO8tS OX 6XpGliSS8      ilIOW.rf%l  in the apprehondlng,
    oeourlog nad txonamittlnS       of the Sugltive       to the ‘etete
    or torrltory     damndlng., &a11 bo paid by that 8tate.
                I%r&&h       (a) or Section 19,‘Artlole      39126
    V&nat9~    CIVIL Btatutaa,     definitely   provldos end Plx~s
    the enount of salary to be’paid to the dlstrlct            attorney
    or orlalnsl    dlr;trlct  attoxnsy; as the ease my be, and
    othef otflcer’o raaned theroln In oountise hsvinr. a popu-
    1..tlon in GXc033     of 190,GGO inhabitants,      moordinS to
    the lost prac@dJng fedora1 census         end an UGXer COlInty
    h3n a population      of over lC,O,OOO~chnbltonto;      aocordtnS
    to the last fadaral aensun, thlo statute           Is ap~llceblu
    to mid county relative.       to the VadOU8     Sahri3S    in6n-
    tionad thcriin.
                r;o+ogroFh (6) OS S&&u         19 Of hl%.C16
Bonorable      E. 0. Garvep, page    ‘5
                                                                            .


39120,   IlUprfl,   read8 as fo11aPr8r                  8

             *In addltlon to other sum providea in
     this -__...
             seotion,   the.
                          __ dlatrlot       attorney or oF’Im-
      anal. axnmot      attorney may be allowl              by or-
     dar OS the Coz!alasionersf            Court oS his county
     euoh amount a8 mid oourt may deem neoeaaary
     to psy Sor, or eid In, t&e proper administra-
     t&on of the dUtio8 OS auoh oi’floe                 not to 6x-
     oeod.Tuo Thousand Five liuudred (!$,500.00
     Dollars ‘In any one calender yser) pr0via0
     thut suoh amounte as reap be al.lowsd shall 60
     8n0rk3a     tipon written      plicati0n        of  SUO~ ain-
     trlot attorney or crlnnal   9          dlatrlot     attorney
     ehot;ciu! the neceeelty       therdor,        aud provldsa
     further that 8aid ComlMIlonerBf Court may
     require any othsr evidence that It my daem
     llOfWMEIl’$to’ shon the nocensity             Sor any euoh
     expendltureo       and thst lta juQment 4n allow-
     ing or roSus&         to allow the 8cm ahall be.
     final.      No paymnt thereSor shall ba redo
     exoept upon.an ftemfzed 8Wrn statement OS
     eueh expsnsss riled 4n ths manner provided
     In this sootion for other expanee8,”
            Peragra bs (I) end (3) o? .Saotion              19 of Artlole
3912e,   supra ; roe B as Sbllows:
             “(I)   There &all bi created E fund
     Sor sauh otflaer      sSSeotsd by tha provl~lons
     boreoS to be knoun 80 the’
     Salary nlnb of                           county I
     Texas’ (insert      the tit10 of the off’icar
     afiected     end the n%e OS the county) end
     nnoh fund shall bo kept separate and a art
     hrOm al.1 other county S’unCaand shall ize
     hold b.n6disbursad Sor the purposs of pey-
     InG the ssls.ry 0S such officer,         the salnrioe
     of his d.‘sputiea, ‘bsnls tM%s, olerks,        etenon-
     raphers, end lnvestlGator8       who are autlrarized
     t0 arm R 3almg rr0A ma           fina    unEer th6 pro-
     visions OS tlris %&loll and to ay the author-
     ized and approved expcnsos of hEB 0SSice.
     aoh fund s!~oll ba deposited          In tha county
     ilegoeltory    and shnll be protcct~zd to ‘the
     8aine extent, and ami the 8a’1e ln+raat,
     aa other Cdunty Sun&.         The Coxuisoionera’
                                                                                               3cu



honorable         i.    0. Oarvey, pa&e 6


      .Cburt of each county aifaoted                  by the'pro-
       VldOnS of tld 36CtlOB, at it8 first.rqgt-
       kar aaethf3 in hDt!ary of each coleudar
       par,       fX~Y’dr,terainc,         by order amda afid &
       tared in the niwtos                 of said oourt, thst
       all Seea,.oosts,               ooupaueation,aalsriea
                -.
      6xpon868,         eta.,      prodded    for in~thle St&
      tlon, shsll be paid into 'and dram l'raa
      the'general           fund of auoh oouuty; in xhioh
      event' each rbference la this Section to a
      salary fund shsll be read es and lntgpmted
      to be %meral l%md.~
             "(5)'   Eoch.distriot,     aounty, and pre-
      alnot otficar     @a shsll bo oozspeosatad 0x1
      a salary basis ehsll oolitinue to charge
      for the benefit      of.the Oifioere'       Salary
      ?'uud of his oifioe      provided for In this
      Seation', ell feoe aud oonu&ssious nhloh
      ho is now er hvroeftsr my bo authorized                  to
      charge a&net       and colleot      from the State
      of !Psx~s 'for aervtces psrsomad by hi31 in
      olvll    prooeediu@eBd        to Pile clslms for
      the faes'or     oodsaio~s       due for ouch SUlTiO68
      in tho mmr        now or horeofter       provided by
      ltvr; aud it shall both6 duty OP said of-
      flcar to acoount for and cauee to be paid
      to the cslaryfuud         created for such ofriocr
      all suoh cornlesions        end fcoo nhan paid by
      ths State In like usnner as ror oosto ool-
      lected frm prlvete partics!            provided fur-
      ther, thst suoh warrants issued by the
      State Coq?troller       of Fublio Aooounts eball
      be made gayoble'jointly         to tha OffiO6r        in
      offioe at the date of payment and to the
       county trcssiwer,      and thrrt upon endorse-
     .ment thereo$ such warmute shall be de-
      poeited forthtvith.by       eald County     trenaUrer
       1x1 the salary fund created for euoh orfioar.*l
Earqraph  (L) or Sootion 19 of /mtiole                              39120,       oupra,
roods in psrt ore followar

             w(ll     fsch district,    ouudy and pm-
       oinct ofSj.ccr     roaelvln3   an annual oolary
       OS coapmmtion         ehall bo ontitled,  subject
       to the ~mavlnlonn       4P thin  Sootion, t0 imN0                                  '.
       \.‘.f)ppnnt:c:   nnninrrt   .t.i,r,   e-1   .7vw   i-wnrl   f-r***   -a
.
                                                                     301


    &iorabl.~   B. 0. Barney,   pa&e 7


       : oeiva for 64rvicae par~onn4d under their
         euthorlzatlons      ot employaant.      And suoh
         ofMoar~sh6lL      be antitled     to fllo   claims
         ior an6 lssup warrants in payment oi all              :
         aatual and naceosary expenses inourrod by
         him In the oonduot of his offior,           such
         as skrtlonary,      otaqs,    talephma,     trsvel-
         la expensas, pro?aluma on deputies’ bonds,
         aud other neoassary expenaos.           If such ex-
         peneae be incurred ln commotion with eny
         pertlauler     oaso, suah oleln ahsll state
         8uoh OeSe,' All such olalna ahall be sub-
         jeot to th6.audl.t OS the odtmty auditor;
         end $i it appears that any it.ed of such
         exReuse:vas not incurred by such otfioar,             . .
         or.suoh ltcua wao not a neoeesary expa!~se
         ot otfioe,     or suoh olaia is lnoorreot        or
         unlawful,     such ltaa still     be by such auditor'
         rejeotod,    In whioh casa the oorraotuess,
         legelltji,   or necessity     of suoh itess may be
         adjudloutsd     in any Court of oospetaut jur-
         isdiction.      Frovidad, the Assessor end.
         Collector    dTa%es~sh6ll        be authorized in
         ll.ke manner emually       to Incur and pay. for
         insuranoe premium la a reasonable sum for
         polloies    to carry lns~enoa       figafnst 10~6
         of funds by.flre,      burglary or theft.
                “At thi cliwd of eaoh ~ioith of the
         tenure of office,    eaoh offloer~named haraln
         shall &eke as s art O;f t.ha re .. rt required
         by Dubiisatfon (o P of thlo Bact Pou en itemized
         ma snorn etataclont of all axronse claius
         paid dtirhg naid aoonth. Aud 6did raport
         &iOll &Vi $hS IlRiW, FO8itiOB, SBd S;poUBt
         paid to each cutborizad e!%ployaa. op euah
         c#fioer.     Suah daputics, aasistmt8,    clerka,
         or &her ar3ployaas OS wall as expenoas ehall
         be paid from the Offioers'      Salary %'undin
         cauas in xhiah the ofticor      is on.9 aaltxry
         basis,   and fros lacn emned and colleotcd
         by such officer    In all cases in which tha
         offioar   is coqenoatad    on a basis OS fees 6erued
         by him."
&nor6ble   3. G. (iari6y,      p6Se 8       .
                  .

paraerepb (d)'W       Soot&m    i9 ot   Artlob     39126,   nupra,~
reads es follows:
          "*The riscal       year, wlthin tho mesnning
     of tti      Seotlon,    still     be&In on January 1st
     Of 66Oh yeart       end eaoh 4istl'iOt,         OOUnty,
     6tnd pr6CillOt     Of'fiO6r C&Ill      ti16 his StUIUSl
     report and make the final .eettleEant                 re-.
     @red      la this Act by January 15th of eeoh                .'
     year; prmidsJ,         howeY6r, .&at oftioare            ro-
     oalviw      an annual salar          ab ooqmnsatlon
     tor theif servlat3s ebal 1 on or baforo the
     Ziitb duy of mob month file sitb the oounty
     auditor on forma preaoribed by. biro an4 a8
     pert of the report require& bp tUlb66OtioIl
     (1) of .thle'Soatio?l,         a dotedled 8114 ltemie64
     E6pOrt Of all teas, oorilseiona,               an4 oom-
     psncations      oolleotab      by him daring the prs-
     oedlng month and ohall forthwith pay into
     the Offlcsr~~       Selary.i?und 0x his opiioe,
     all fees      ooaPisaibnt3, on4 ooapansatio68
     oolleoteb. by hiiu during se14 month.. Whenever
     auob   offlatr    86rv68      a ireotlonal     port or the
     fiaoal r63r, he shall,            n~~erthttlsse,~fflo
     his report an4 make f5aal settlaznent for
     such part of the yeer as be s6rvoa an4 sbali
     be.entitl64      to such proportioamte          part of
     his iXmppans6tiOn as the time Of hle esr9Ioe
     b6are to tbo 6t;lro           year.*
             Conforance opinlo’n MO, 2862, Reports of Attorney
Oenoral, 1930-1912,      pope 291, dated July 12, 1931, con-
strued the law to be.tbtwhen        a eheriff ~66 o~m1ulssione4
by the Covetinor of Texas     to go to another otqte aft6r a
fu&4tlvo from juatioa for whom tha Covclrnor ha4 iaeued a
raqulsitlon,    he. could rocelve euoh aospen6atlon  only.ao
the Covornor might allow bin, undar the sutborlty       oon-
Terr64 by hrti.010 1006, Codo of Cx!i&‘kIl Procodura,
           In the &se of BrlShtasn v. Stete,    59 8. W.
(2d). 112, ths sharirf  of Oozmncho Oounty Ma8 diosntls-
Pi64 with the conclu,unlons of law cot out in tb6 abov6
~antlon64 opinion pnd oought to heva tho Supraa6 Court
coapel the C~ptrollar    to q~prboo his account, .wh?hich
the Co!@rollar   ho4 provlously   refuao4 to do, an4 in
bbich he hn4.q cln5.n for nilcago to and tro!n the. state’             ”
.




     yono*bl8     X. 0. Oe&6y,       wS8   9 .              .-
                                           ;


     llntk      Thi @ata In tha aaae my be briaily              statad ae
                :. He ha4 bean conmlsaloned by the Gov6rnor to go
    .. ~%?aSteto.       o* Ilontens    for a fugitive    from juetloa,      who
       he4 bean indict&d In Conanohe County for a tolony.                 .He
       7.m also arias4 with a oapiaa issue4 for the refugee by
       the 4latriot     clerk of Comanohe County. This osplas wau
      .rged.to the fuugltka by the ehorlff           as soon a’s the sheriff
       en4 his    rlsoner oroascd the stata llne.at           Delbort,
       %X08* 8 rQhtmaa cla5.384 no coapenaatlon              fro61 Do&hart
       to the place of arrest id Uontane, nor for returning
       tha prisonor. to DelEart, but SougQt onlg,tha              statutory
       fee for ‘imklug tha arrast ia Texas, and the statutory
       dleage trsvelea        in ~(011~3to Delhart an4 for rsturning
       thd prlaonar froiu that placa to Comanche. The rofugae
       welv64 bin sXtxa4ition        rights,    If any ha had, after
       th6 ~?8l%O~ Of %ltsna he4 isSu04'bis              GX8oUtiV6'VJlW~"
       rant for ble'arr6St       en4 dollvcra4     It to Brightnen.        It
      w6s the contenticn        that aa was aoting In tllc dual cep-
       eoity OS brrzh'shorlff       adl aSont, en4 0oul4 collect'hle
       tees (18 sheriff     for  servloea    rendered in the State,        an4
      naive4 his right to such coupanmtion              88 the Govsmor
       might allou him. a8 atjent under Artlola 1006, Co40 OS
       Crimi&1lFrooe4ure.          The court roJeotc4 his oontontlon
       an4 eustalned     the construction      Oiven the applicable
       statutes   in ooa+8r6n08~oplnion        ho. 2862, aupre.
                  In View of the foragolnp,        authorities,     we
     aaswr     your que8tiono as follows:
                  You% qu6stlon Ho. 1 (a) lo enmare           In tha
     napat&,      bcaauae.suoh parson CraQt315 not as an Of-
     ficer,    but as:an agent of the Oovornor, an4 nust looh
     to Article     lOO6, 0040 of Ori&Ifil Troc64urc, alOnQ for
     hia    ooap6nsetlon.    The offioera'    salary.fund    cm be us04
     only to pay salarlas      an4 othu: exgonnee authorlead by
     lou end in tha manncr'prssdrlbad         by statute.     There la
     no duty hpOS6d       upon the diatriot    OttOI3'Iey or Ori5in01
     &i&riot attornay,       as tho case mey be, to go for an4.
     return foeitiven      to tho do?lanblnp, county.      Ther8 is -no
     prwleion     nede.for   sdvanoonont of expeoos money to any
     offl08r,    by tither   Ccction (b) Of Article       3S99 or para-
     4rarh (0), Ccftlon 19, Article         39120.
                subdivision   (b) of your first question la also
     eastrarad in tha ncg0tivc for m5son5 state4 above, and
     such oxpenns cannot be pal4 out of the Saner61 end for
..
                .      :
.




    g0sprabl.e E. 0. Qsrpey,            pa66 io   .


    t6~5cas   statod       ln opinion    No. o-1590.
             Youi~quastton    No. 2(s) is answertad in the
.seSetive   beofiuse the statutes   do not euthcrise  suah
 ~pnaltures      as.me~t.lonea In this qubotlon.
           Qmstioa ??o. 2 (b) ia onsnered In the aMlr;za-
aye, providded the ahoriff ‘or 8-e other peace offioer
606s to the state llne.and  82TeSts tha fugitive end re-
ttmnu him to :tha demndlng county: hia naaeeearp aad (La-.
tie1 expenses am ullowed by the above mentioned StatUtGs.
              dr answemto ‘the p&ceding questiods       neoeoearflg
    onewar yOUr third*question,--only     such expeness can be paid
    as above deearibed;   It is Imeterial    whether such expenses
    am lnaurraa and paid before or atteS indiot3ient.
           Me are.&nable to find Article     3912-l mntfoned
3n your inquiry.    Uowaver, ir you rsrsr to. Lrt%ole 39128-1,
we aall your attention    to the fa.at that this stetuta ap-
plies to oountias heviq     a population   of 300,OCO inhsbl-
 tent8 or %ore, and less then 355,000 inhabitante,      sccord-
 lng to tha last preoediw    fedarel oensu6, and therefore
dooe. not apply ,to Boxar .County.
             Question Wo. 4 is answered in the affirmptioa            so
rer‘es the ectuel and necessary          expames apply to serviaas
renderad by the sheriff       or scme other peace offiaer        return-
ing a prisoner to the desoanaing ocunty within this State,
but neither the sheriff       nor any other peaae orftaioer wsuld
be entitled,   to any expenses bayond the state line           Mthout
firet obtaialng.a     requleition     ea providad in hrtialao       1005
and 1006, csde of Criminal Frocedure.            The above ncntionad
etstutee    do tmt provide ior any expanses of offiaere           be-
yond the &ate ZSna exaept as my be ellowad under hrt-
Lola loo6     Code of hd.nal       Procadurs.
           .’
             Pour queotion X:0. 5. is answered In the nogatlvo,            ”
ss there la no stfttutory       authority    for seaurlng en out-
of-stats   nitnoso,   nor is thsre tiy prcvlslo?l mdo chatso-
ever for ompenastia&       such rltneet      or elloa~l~, the aatual.
ext;~asee incurred in soourlng        auah witnaeo.      In ti7io aon-
neation, aa cell ycur attmtlon            to tho poliay of the
Co3ptrollar1a    off ice in alloWin& am. psying r:itnase8ec
fees to an out-of-statto      witnsos where euah wltnaes ti
Eonorabl8t. 4. mrv8yr.pag8 11


~bpoanarbwlthintha     Statrlntha mm* laoantan4mmali
aI out-of-oouuty   witauau am paid. To llluatrata,If
u out-of-atato-wltau8    voluatarllyoamrm ta a pointnithT
in tha St&a,-for    lMtaa00, Ii raahrlta~rr owl* to
Toxarkanaau& ir subpoenaadto appar la oourt la Saa
&itonlo,laah witnaaawould bo uxtltlard  to aoohnitn~aa
teaa an6 mlluaga froa Torarkanato San Antonio,aId from
8ur Antonlo   to   Toxarkaua,ar   it   ruoh   wltmaa   raaldrd   In
Toxarkanr.